Citation Nr: 0331485	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a neuropsychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a right shoulder disability.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a neck disability.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a chronic back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter declining to reopen the previously 
denied claims for service connection for a neuro-psychiatric 
disorder, to include PTSD, and disabilities of the right 
shoulder, neck, and back, rendered in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned Veterans' Law 
Judge, in June 2003, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who participated in this decision.

For reasons explained below, the Board has determined that 
new and material evidence to reopen the previously denied 
claim for service connection for a neuropsychiatric disorder, 
to include PTSD, has been submitted.  The issue of 
entitlement to service connection for a neuropsychiatric 
disorder, to include PTSD is the subject of a remand 
immediately following this decision.

The issues of whether new and material evidence has been 
submitted to reopen the previously denied claims for 
entitlement to service connection for right shoulder, neck 
and back disabilities is the also subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
neuropsychiatric disorder, to include PTSD, in a September 
1995 decision.  The veteran was notified of that decision, 
and of her appellate rights and procedures, in a letter dated 
in September 1995.  The veteran did not appeal this decision.

2.  The additional evidence received since the September 1995 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim for entitlement to service connection for a 
neuropsychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The September 1995 RO decision denying the reopening of 
the previously denied claim for entitlement to service 
connection for a neuropsychiatric disorder, to include PTSD, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a neuropsychiatric disorder, to 
include PTSD, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a neuropsychiatric disorder, to include PTSD, was 
received prior to that date (in a June 1998 VA form 21-4138 
(Statement in Support of Claim)), those regulatory provisions 
do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for a 
neuropsychiatric disorder, to include PTSD.  No additional 
evidence is required to make a determination in this case 
and, hence, any failure to comply with VCAA requirements as 
to this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).

In a September 1995 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a neuropsychiatric disorder, to include PTSD.  In arriving at 
this decision, the RO noted that although the veteran's 
report of examination at discharge from active service noted 
the veteran was a nervous person, service medical records did 
not show treatment for a nervous condition.  Moreover, 
medical records submitted which documented treatment since 
her discharge from active service did not reflect treatment 
for a neuropsychiatric disability-or manifestation of such a 
disorder within one year following discharge from active 
service.  The veteran failed to respond to a letter 
requesting that she identify a stressor.

Hence, the medical evidence failed to reflect that the 
veteran had currently been diagnosed with any 
neuropsychiatric disability, to include PTSD.

The veteran was notified of the September 1995 RO decision 
and her procedural and appellate rights by a September 1995 
letter.  She did not appeal this decision.  The September 
1995 decision thus became final.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed her claim to 
reopen the previously denied decision in June 1998.

In the instant case, the Board finds that medical records 
submitted since the September 1995 decision and the veteran's 
testimony before the undersigned Veterans' Law Judge provide 
a sufficient basis to reopen the previously denied claim.  In 
particular, private medical records received in January 2002 
show treatment for a neuropsychiatric disability, diagnosed 
as depression.  Moreover, these records show a reported 
history of personal assault beginning during the veteran's 
active service.  In addition, the veteran testified that her 
drill sergeant raped and attacked her during basic training, 
and advanced training.  A review of service medical records 
shows that the veteran complained of nervous problems in her 
report of medical history at discharge.  Her report of 
medical examination at discharge does indicate, as noted 
above, that she was a nervous person.  But it also reflects 
that she underwent treatment for tension headaches, and 
shortness of breath with anxiety and chest pain.  Moreover, 
service medical records show treatment for various 
gynecological problems in service, including an abortion in 
1977, during which time she was stationed at Fort Gordon, 
Georgia.  The entry notes that the abortion was considered 
necessary for reasons involving mental health due to anxiety 
over carrying an unwanted child.

The record now contains medical evidence of a current 
neuropsychiatric disability including the veteran's reported 
history of personal assault.  In addition, the record now 
contains the veteran's sworn testimony as to personal and 
sexual assault she avers she experienced during active 
service at the hand of her drill sergeant.  Hence, as the 
evidence now provides a diagnosis of a neuropsychiatric 
disability and the veteran has identified a stressor, this 
evidence is significant enough that it must be considered in 
order to fairly decide the merits of the claim.

Thus, the Board finds that evidence submitted since the 
September 1995 decision provides a basis to reopen this 
claim.

However, the evidentiary record lacks verification of the 
averred inservice stressor.  In addition, the Board notes 
that the claim has not been developed as one involving 
personal assault (see M21-1, Part III, 5.14(c)(5)).  
Moreover, the Board notes that while the RO conducted 
extensive searches for the veteran's service medical records 
and treatment records for treatment received as a dependent, 
the RO did not request searches under all the veteran's names 
and mistakenly mis-identified the veteran as a non-dependent 
for care she received from medical installation as the spouse 
of a military member.  Finally, the totality of the veteran's 
service personnel records must be obtained.  Hence, the Board 
finds that further development is required to fairly 
adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a neuropsychiatric disorder, to include PTSD.  
However, as indicated above, the Board finds that remand to 
the agency of original jurisdiction for additional 
development is required as to this issue.  The issue of 
entitlement to service connection for a neuropsychiatric 
disorder, to include PTSD, will be the subject of a later 
decision.




ORDER

The previously denied claim for entitlement to service 
connection for a neuropsychiatric disorder, to include PTSD, 
is reopened.  To that extent only, the claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for a neuropsychiatric disorder, 
to include PTSD.  In addition, the veteran also seeks to 
reopen her previously denied claims for service connection 
for a right shoulder disability, a neck disability, and a 
chronic back disability.  The Board has reviewed the records 
and finds that additional development is necessary before 
appellate action may be completed.

First, the veteran has testified as to the stressor she avers 
she experienced during active service, particularly personal 
and sexual assault by her drill sergeant while in basic 
training at Fort McClellan, Alabama and while at advanced 
training at Fort Gordon, Georgia.  The RO has not had an 
opportunity to verify these additional inservice details, nor 
has it had an opportunity to fully develop this claim in 
accordance with M21-1, Part III, 5.14(c)(5).  This must be 
done.

Second, the veteran reported receiving private health care 
treatment through various health care providers, including as 
a dependent of her military spouse at Maxwell Air Force Base.  
The RO attempted to obtain these records and met with 
negative results.  The RO then attempted to obtain the 
records from the National Personnel Records Center (NPRC), 
also with negative results.  Concerning the claim to reopen 
the previously denied claims for service connection for right 
shoulder, neck, and back disabilities, the veteran has 
testified that she underwent treatment for injuries during 
active service.

However, the Board points out that the RO did not identify 
the veteran's maiden name in the search for further service 
medical records, and did not correctly identify the veteran 
as a dependent of her military spouse in requesting post-
service medical records.  These records must again be 
requested, and another attempt should be made to obtain 
records of other identified private health care providers.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should make an additional 
attempt to obtain any additional service 
medical records, including any and all 
clinical medical records and mental 
hygiene records.  In addition, the RO 
should make specific attempts to obtain 
the veteran's entire service personnel 
records, including any and all evaluation 
reports and proceedings of any 
disciplinary actions.  The RO is further 
requested to make a specific attempt to 
obtain any and all hospital records-
including any and all mental hygiene 
records-of treatment accorded the 
veteran while stationed at Fort 
McClellan, Alabama and Fort Gordon, 
Georgia.

The RO should request searches under any 
and all names and identification numbers 
associated with the veteran.  In 
addition, the RO should take appropriate 
steps to ensure that separate searches 
for these records are also conducted 
under her military spouse's name and 
identification number.

3.  If the service medical or personnel 
records, clinical medical records, mental 
hygiene records, or hospital records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that she has already 
provided.

4.  The RO should send the veteran a 
development letter asking her to give as 
comprehensive a statement as possible 
regarding the stressors she experienced 
during her active duty service.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates as possible, 
so as to enable verification of the 
identified stressors.

5.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
she identifies as her stressors or her 
behavior, overall, during this time.  In 
addition, please explain that she may 
also obtain statements from individuals 
including friends or family members to 
whom she may have confided these events 
or who may have witnessed changes in her 
behavior either during her active service 
or immediately following her discharge 
from active service.

6.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should make every attempt to 
verify the veteran's averred inservice 
stressors.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
5.14(c)(5).

In addition, the RO should complete any 
and all follow-up actions necessary, 
including requesting Morning Reports and 
other such reports which could be used to 
verify daily personnel actions from NPRC.

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
manifested neuropsychiatric disability, 
to include PTSD.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiners 
for review.  The examiners should address 
the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disorder, to 
include PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
neuropsychiatric symptoms, to 
include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disabilities identified.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a neuropsychiatric 
disorder, to include PTSD, and to reopen 
her previously denied claims for service 
connection for a right shoulder 
disability, neck disability, and chronic 
back disability.  If the RO finds that 
additional VA examinations are necessary 
in order to decide the claims, such 
examinations should be scheduled and 
conducted. 

9.  If the decision remains in any way 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is her responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of her claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



